ﬁlim’teh ﬂaws Qtuurt of gppeamjr

For the Seventh Circuit
Chicago, Illinois 60604

July 21, 2003

Before
Hon- WILLIAM J. BAUER, Circuit Judge
Hon. DIANE P. WOOD, Circuit Judge

Hon. ANN CLAIRE WILLIAMS, Circuit Judge

ROBERT JOHNSON,
Plaintiff—Appellant,

Appeal from the United
States District Court for
the Northern District of

No. 01—2015 v. Illinois, Eastern Division.

APNA GHAR, INCORPORATED,
Defendant—Appellee.

NO. 00 C 7752

Milton I- Shadur,

l
l
l
l
l
l
l
l
] Judge.

Upon consideration of the MOTION TO CLARIFY OPINION, ﬁled on
June 24, 2003, by the pro se appellant,

IT IS ORDERED that the motion is GRANTED. The opinion of this court,
iSSUed on June 4, 2003, is AMENDED as follows: On page 9, the ﬁnal sentence of
the opinion is amended to read:

For the foregoing reasons, the decision of the district court is REVERSED
and REMANDED for further proceedings consistent with this opiniOn.